Devens, J.
The instructions requested by the defendant, if granted, would have required of the jury, in order to convict, to find, not merely that the defendant kept the liquors with intent to sell the same, but also that he exposed them for sale. But, under the St. of 1875, c. 99, § 1, (Pub. Sts. c. 100, § 1,) whether the defendant exposes or keeps for sale, or both keeps and exposes, it is but one offence; and a complaint charging both is good, and is supported by proof of either. Commonwealth v. Dolan, 121 Mass. 374. Commonwealth v. Curran, 119 Mass. 206. Under the instructions given, the jury must have found that the defendant had the liquor with intent to sell the same in violation *162of law, and the question of intent was one of fact for them. Commomvealth v. Goodman, 97 Mass. 117. The evidence is not reported, but even if it was thus kept on but a single occasion, or for but a short time, it was sufficient, if satisfactory to them. Commonwealth, v. Cleary, 105 Mass. 384.
The second request for instructions, which was that “there must be the overt act of offering for sale,” was not given, and „ was held to have been properly refused, in Commonwealth v. MeCue, 121 Mass. 358.
The remaining instructions requested are in the words of those given in Commonwealth v. McCue, ubi supra, but it was not necessary to determine in that case whether they accurately stated the law as to unlawfully keeping and exposing liquors for sale; it was enough that, as given, they afforded the defendant no ground of exception.

Exceptions overruled.